Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 
Status of claims
The amendment filed on October 10, 2020 is acknowledged. 
Claims 2-72, 74-79, 81-83, 84-89, 92-95, 97-99, and 101-113 have been cancelled. Claims 1, 73, 80, 90-91, 96, 100, and 114-132 are currently pending and under examination.
 Applicants' arguments and declaration, filed on 30th October 10, 2020, have been fully considered but they are not deemed to be persuasive or moot in view of new grounds of rejections.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied in view of the amendments (adding new limitations and 


	                      New grounds rejection necessitated by the amendments.
Claim Rejections - 35 USC § 112
Claims 1, 73, 80, 90-91, 96, 100, and 114-132 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 1 has been amended to recite “modified amino acids” which is rejected as a new matter because instant specification does not describe “modified” amino acids and instead only describes “modified release formulations” (0060) for releasing amino acids. In particular, Fig. 1-2 of the specification only describes amino acids but not modified amino acids. Hence, the claimed term is a new matter. Claims 73, 80, 90-91, 96, 100, and 114-132 are dependent upon claim 1 and hence rejected under this section.

Claims 1, 73, 80, 90-91, 96, 100 and 114-132 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Instant claims recite the term “modified amino acid”, which is indefinite because instant specification does not define “modified amino acids”. Instant specification only mentions “modified release amino acid”, and one can only understand from the instant specification that the release of amino acids is modified but not the amino acids [0017& 0018]. Thus, it is unclear what kind of modification of amino acids applicants refer to and hence the meets the bounds of the modification of the amino acid is not clear. Hence, claims 1, 73, 80, 90-91, 96, 100, and 114-132 are indefinite. 
For examination purposes, the claims are examined as being amino acids present in a modified release composition.  
	

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1, 73, 80, 90-91, 96, 100, 114-117, 125, 127 and 129-132 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/112170 (cited in the IDS filed on 10/10/2016) in view of US 5,026,721 and US 2004/0006140 to Kaesemeyer.
WO2016/112170 teaches formulations for enhancing exercise performance comprising extended release granules comprising five or more amino acids such as carnitine, beta alanine, tyrosine (0-15%), leucine (0-60%), isoleucine (0-25%), valine (0-
Table A teaches a combination of amino acids that includes at least three amino acids of instant claim 1, table B includes a granule fatty material and includes hydrogenated vegetable oil, stearic acid, fractionated vegetable oils and fatty acid esters of glycerol, table C includes swellable polymers hydroxypropylmethyl cellulose, microcrystalline cellulose, ethyl cellulose and methyl cellulose and Table D includes a granule coating including ethyl cellulose, shellac and hydroxypropyl methylcellulose (0072-0075). For claims 1 and 127, WO2016/112170 explicitly teaches that an extended release material such as HPMC, ethyl cellulose and microcrystalline cellulose are added and mixed with the extended release granules comprising amino acids (integrally mixed), or the extended release material (barrier coating) is coated on the surface  (see [0009], [0041], [0072] and [0078]). Thus, WO 2016/112170 teaches the instant claimed “integrally mixed” limitation. 


For claim 73, WO2016/112170 teaches that the extended release granules, delayed release granules, or both extended and delayed release granules are formed into a solid unit dose or solid preparation and such granules may take the form of a powder, beads, beadlets, capsules, tablets (e.g. oral disintegrating tablet), or other forms suitable for oral administration to a subject that is capable of suspension in a dispersion medium, such as an aqueous medium or other liquid, and are optionally suspended, diluted, solubilized, or otherwise combined with a dispersion medium to provide an oral suspension (liquid suspension) ([0058], [0059], and [0076]).
For claim 84, WO2016/112170 teaches that the formulation also comprises vitamins, mineral, and carbohydrate ([0030], [0039], and [0945]).
WO2016/112170 teaches that the extended release granules may be coated by an extended release material (e.g. HPMC, ethylcellulose, microcrystalline cellulose) ([0070], [0078], and [0077]).
WO2016/112170 teaches that the extended release granules, delayed release granules, or both extended and delayed release granules. Further, WO 2016/112170 includes one or more additives such as binder wherein the exemplary binders include corn starch and pregelatinized starch), gelatin, sugars (including sucrose, glucose, dextrose and lactose), polyethylene glycol, waxes, and natural and synthetic gums, e.g., acacia sodium alginate, polyvinylpyrrolidone, cellulosic polymers (including hydroxypropyl cellulose, hydroxypropyl methylcellulose, methyl cellulose, microcrystalline cellulose, ethyl cellulose, hydroxyethyl cellulose), and Veegum ([0050] and [0051]). Thus, WO 2016/112170 teaches claims 91 and 96.  

		WO2016/112170 teaches that the extended release granules and delayed release granules will have a particle size ranging from about 150 μm to about 1200 μm, or any value or range there between and similarly, the granules can be milled or passed through a sieve to remove agglomerates after granulation and to provide a particle that will have a particle size ranging from about 425 μm to about 850 μm, or any value or range there between ([0068]). Thus, the granule sizes of WO 2016/112170 teaches instant claim 129. In addition it teaches that the granules are coated by barrier coating which confers extended release (e.g. ethylcellulose based coating) or delayed release properties (e.g. an enteric coating such as a shellac coating) to the granules ([0070]), and thus meet claim 130. 
For claims 1 and 127, WO2016/112170 explicitly teaches that an extended release material such as HPMC, ethyl cellulose and microcrystalline cellulose are added and mixed (integrally mixed) with the extended release granules comprising amino acids (integrally mixed), or the extended release material (barrier coating) is coated on the surface  (see [0009], [0041], [0072] and [0078]). In addition, WO2016/112170 specifically discloses that the barrier coating is ethylcellulose-based coating and the amount of the barrier coating is present from about 0.1% by weight to 20% by weight, including about 1, 2, 5, 7.5, 10, and 20% by weight (see [0041]-[0042]). 


Thus, even though WO2016 does not explicitly teach integral mixing of HPMC or ethyl cellulose or the amounts of the same, with amino acids of the combination, one of an ordinary skill in the art would have modified the composition of WO 2016/112170 to look to the teachings of Kaesemeyer before the effective filing date of the instant invention. One skilled in the art would have been motivated to prepare an integral mixture of the amino acids containing composition of WO 2016/112170 with appropriate amounts of HPMC so as to provide the desired control over the release of amino acids because while WO 2016/112170 recognizes HPMC and ethylcellulose provide desired released rate of the amino acids because Kaesemeyer teaches that amino acids intermixed with a sustained release matrix such as hydroxypropyl methyl cellulose 
WO2016/112170 specifically disclose that sodium alginate is one of suitable binders and ethylcellulose is one of suitable release modifying coating materials for their formulation. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected various combinations of components from extended release material, barrier coating and binders within the disclosure of WO2016/112170 for preparing extended release granules or delayed release granules to arrive at compositions “yielding no more than one would expect from such an arrangement”. One of ordinary skill in the art would have been motivated to use the extended release material including HPMC and ethyl cellulose for integrally mixing with or coating the amino acids-containing composition and to use sodium alginate as a binder for preparing extended release granules or delayed release granules because such uses have already been suggested by prior art. It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of 
		WO2016/112170 does not specifically disclose the amount of amino acids and weight parts relative to the other amino acids in the table recited in claim 1. 
		US 5,026,721 discloses amino acid supplement comprising a mixture of biologically active amino acids including at least glutamic acid, arginine, leucine, valine and lysine wherein the amino acid mixture may also optionally include one or more of histidine, aspartic acid, threonine, serine, proline, glycine, alanine, cystine, methionine, isoleucine, tyrosine, phenylalanine and tryptophan (abstract). Also, US 5,026,721 discloses weight part of each amino acid relative to the other amino acids in the amino acid supplement formulation (Table III and claims 1-12 and 23-27), which falls within the claimed ratio or overlaps the claimed range.
		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of amino acids and the weight parts relative to the other amino acids based on the percentages disclosed in the composition of WO2016112170. In addition, the prior art teaches the ranges overlapping those claimed, thus it would be obvious to arrive at the claimed weight ratio for supplementing the amino acids. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re 
As to claim 116, the prior art does not specifically disclose a composition comprising ten or more, fifteen or more of the amino acids. However, it was known in the art that amino acid supplement comprising a mixture of all the biologically active amino acids including fifteen or more of the amino acids can be used for achieving the performance enhancement. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add other amino acids to the formulation of WO2016/112170 for improving individual nutritional needs.  
		 
4.	Claims 117-124 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/112170 (cited in the IDS filed on 10/10/2016) in view of US 5,026,721 and US 2004/0006140 to Kaesemeyer, as applied to claims 1, 73, 80, 90-91, 96, 100, 114-117, 125, 127 and 129-132, and further in view of US 2010/0009006.
WO2016/112170, US 2004/0006140 and US 5,026,721 as applied supra is herein applied for the same teachings in their entirety.  
.  

5.	Claims 126 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/112170 (cited in the IDS filed on 10/10/2016) in view of US 5,026,721 and US 2004/0006140 to Kaesemeyer, as applied to claims 1, 73, 80, 90-91, 96, 100, 114-117, 125, 127 and 129-132, and further in view of US2002/0004072 and US 2013/0251803. 
WO2016/112170, US 2004/0006140 and US 5,026,721 as applied supra is herein applied for the same teachings in their entirety.  
WO2016/112170 does not specifically teach the use of the combination of ethyl cellulose with glyceryl dibehenate as a modified release coating.  However, US2002/0004072 teaches the use of glyceryl dibehenate (COMPRITOL® 888) as coating agent for controlled or sustained release of amino acid such as L-Histidine (abstract, [0011], [0012], and [0015]). Also, ethyl cellulose and glyceryl dibehenate (Compritol 888 ATO)  are well known matrix retardation agent/coating material for controlled or delayed release formulations as evidenced by US 2013/0251803 (abstract, [0310], [0330], [0643], and [0098]). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination of ethyl cellulose and glyceryl dibehenate as modified release coating materials because they are taught to be suitable matrix retardation agent/coating material for a prolonged-release formulation as evidenced by US2002/0004072 and US 2013/0251803. 
Response to Applicant’s arguments dated 12/28/20 
Applicants’ arguments 12/28/20 regarding the previously applied claim objections and rejections under 35 USC 112(b), and USC 102 (a)(1)/(a)(2) as being anticipated by US 2004/006140 have been considered and the rejections have been withdrawn in light of the amendment and further consideration.
Further the previous rejections under 35 USC 103(a) have been rewritten in combination of new references. 
Responses are limited to Applicants' arguments relevant to the previously applied references WO2016/112170, US 5026721 and US 2010/0009006.
Applicants argue that WO 2016/112170 in view of US 5,026,721 are concerned with increasing athletic performance but not concerned with children with metabolic disorders, who have no choice but to take amino acid supplements for the rest of their lives to satisfy their body’s need for amino acids. It is argued that instant invention provides a unique release profile, in particular, the amino acids are characterized by sodium alginate (or a corresponding salt or acid) integrally mixed with the amino acids, in a particular release profile, potentially in addition to Ethylcellulose or Hydroxypropylmethylcellulose. It is argued that the target population in WO 2016/112170 and US 5,026,721 does not suffer from any of these issues.
Applicants’ arguments are not persuasive because firstly, instant claims are not directed to a method of treatment, instead directed to a composition. Applicant is reminded that it is not necessary that the prior art suggest the combination to achieve  
Applicants’ arguments are not persuasive because “[w]hen a patent simply arranges old elements with each performing the same function it had been known to KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742. As explained above, WO2016/112710 teaches oral composition comprising the amino acids of instant claims, including mixing of amino acids with hydroxymethyl propyl cellulose. Consistent with the above reasoning, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected various combinations of components from extended release material, barrier coating and binders within the disclosure of WO2016/112170 for preparing extended release granules or delayed release granules to arrive at compositions “yielding no more than one would expect from such an arrangement”. One of ordinary skill in the art would have been motivated to use the extended release material including HPMC and ethyl cellulose for integrally mixing with or coating the amino acids-containing composition in preparing extended release granules or delayed release granules because such uses have already been suggested by prior art.  

In response to the 132 Declaration of Giorgio Reiner, Applicants argue that the claimed formulation (P1) is shown to produce significantly less BUN (blood urea nitrogen, the endpoint in the preclinical studies) than its corresponding control (P1 vs Control of P1; p=0.044), and not significantly different from that produced by an equivalent amount of intact casein (CAS) (PI vs CAS; p=0.171). It is argued that the same was not observed for a competitive formulation in the prior art (the Giovannini formulation), which produced i.e., BUN that was not significantly different from its corresponding control (P2 vs Control ofP2; p=0.149) and BUN that was significantly higher than that produced by an equivalent amount of CAS (P2 vs CAS; p=0.006). It is argued that Applicant’s formulations also produce consistent results in humans. Nothing in the cited prior art could have predicted these results. In response to the previous position taken by the Office (that the results are not commensurate in scope with the claimed invention because of the difference between the number of modified amino acids in the recited claims and the number of amino acids used in the tested formulations) it is further argued that there is no reason to believe that a single amino acid would not benefit from the modified release described in the pending claims because BUN is generated from the metabolism of every single amino acid, and that the results show a slowdown in the release of the amino acids results in BUN improvements.
 controlled release arginine formulations wherein L-arginine is intermixed with a sustained release matrix such as hydroxypropyl methyl cellulose (HPMC) or ethylcellulose. Thus, one of an ordinary skill in the art would have been motivated to prepare and provide a slower release of the amino acid formulation by intermixing the amino acids and HPMC and/or ethyl cellulose (WO 2016/112170) so as to release not more than 20% in about 1 hour, in about 50 minutes, in about 40 minutes, in about 30 minutes, in about 20 minutes, or any value or range there between and granules employing BCAA are formed to have a release profile of NMT 20% 1 hour and NLT 80% 4 hours [0033 & 0079]. The reference also desires no more than 20% in 1 hour reads on no more than 70% in 30 min, and thus meet instant claim release rate. Even though the reference fails to mention BUN, the reference recognizes the same release as claimed and hence one would have expected the argued significantly improved BUN with the composition of WO 2016/ 112170 modified with US 2004/0006140 and US 5,026,721. Furthermore, the unexpected results should be demonstrated over the closed prior art. See MPEP 716.02(e).  The declaration only 
Applicants argue that the unexpected benefits from omitting the coating from tyrosine (as required by claim 100) is also provided in fig, 10, 11, 13 and 14. It is argued that nothing in the prior art suggests not coating tyrosine. However, the argument is not found persuasive because the reference teaches optional coating thus implying that a coating is not essential for providing a controlled release. Therefore, one of an ordinary skill in the art would have been able to prepare the amino acid formulation comprising any amino acid combination (with or without a coating) and still expect to produce a reduced release (as explained above) because WO 2016/112170 teaches not more than 20% released in about 1 hour, in about 50 minutes, in about 40 minutes, in about 30 minutes, in about 20 minutes, or any value or range there between and granules employing BCAA are formed to have a release profile of NMT 20% 1 hour and NLT 80% 4 hours [0033 & 0079]. 
	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/     Primary Examiner, Art Unit 1611